Citation Nr: 1721197	
Decision Date: 06/12/17    Archive Date: 06/23/17

DOCKET NO.  12-13 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. B. Kass, Associate Counsel





INTRODUCTION

The Veteran served on active duty from September 1968 to September 1970.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Veteran was scheduled for a videoconference hearing.  He cancelled his request in April 2013.  Accordingly, his hearing request is withdrawn.  

The Board remanded this claim in December 2014.  The claim has since returned for further appellate consideration.


FINDINGS OF FACT


1.  Resolving all doubt in the Veteran's favor, his bilateral hearing loss is related to in-service noise exposure.

2.  Resolving all doubt in the Veteran's favor, his tinnitus is related to in-service noise exposure.


CONCLUSIONS OF LAW


1. The criteria for establishment of service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).

2. The criteria for establishment of service connection for tinnitus are met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act (VCAA)

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§3.102, 3.156(a), 3.159, 3.326(a) (2016).  VA has complied with its duty to assist in developing this claim.  38 C.F.R. § 3.159(c).  Indeed, relevant treatment records have been associated with the claims files.  He has also been provided with VA examinations that are adequate for adjudication.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The record shows the RO did not consider additional evidence submitted after the April 2015 supplemental statement of the case, including the positive medical opinion for Dr. G.G.  However, as the claims for service connection for bilateral hearing loss and tinnitus are being granted, which represents a complete grant of the benefits sought, there is no prejudice in this defect.  

II.  Service Connection 

The Veteran asserts his bilateral hearing loss and tinnitus is related to service.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016). 

Certain chronic diseases, such as sensorineural hearing loss, shall be presumed to have been incurred in service if manifested to a compensable degree within a prescribed period post service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a). 

A.  Bilateral Hearing Loss

For VA purposes, impaired hearing is considered disabling when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or, when speech recognition scores using the Maryland CNC Test are less than 94 percent. 
38 C.F.R. § 3.385.

The Court of Appeals for Veterans Claims has endorsed VA's interpretation of the law which indicates that the threshold for normal hearing is between 0 and 20 decibels and that higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (citing CURRENT MEDICAL DIAGNOSIS AND TREATMENT, 110-11 (Stephen A. Schroeder et al. eds., 1988)).  When the audiometric test results at a Veteran's separation examination do not meet the regulatory requirements for establishing a "disability" at that time, he may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.  Hensley, 5 Vet. App. at 160.

Here, the record reflects the Veteran has bilateral hearing loss that is disabling for VA purposes.  He attributes his bilateral hearing loss to noise exposure during service, where he worked as a machinists mate in the Navy.  Although he did not make any hearing-related complaints during service, the Board concedes his position as a machinists mate provided noise exposure based on the noise exposure coding of his position as "highly probable."  

In September 1964, his entrance examination showed normal hearing.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
-5
0
-5
0
LEFT
5
-5
0
5
0

In addition, his August 1970 separation examination also reflected normal hearing.




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
15
15
LEFT
15
15
15
15
15

In January 2004, private treatment records showed a significant decline in the Veteran's hearing.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
25
60
70
85
LEFT
35
60
70
75
90

In May 2004, the Veteran's left ear was rechecked and showed a decline in hearing since his January 2004 examination.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
55
70
90
105
N/A

In June 2004, Dr. D.B. reviewed the Veteran's records.  He concluded that the Veteran's cochlear otosclerosis of the left ear and possible autoimmune inner ear disease was in relationship to his rheumatoid arthritis and/or Lyme disease.  

In May 2008, the Veteran's speech discrimination was 60 percent in both ears.
His pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
40
70
75
100
LEFT
15
50
75
65
105

In March 2011, the Veteran was afforded a VA audiology examination.  The VA examiner diagnosed normal to profound bilateral sensorineural hearing.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
60
70+
70+
70+
LEFT
20
60
70
70+
70+

Speech discrimination was 58 percent in the right ear and 48 percent in the left ear.  The examiner said it was less likely than not caused by noise exposure during service because the Veteran's service treatment records were silent of complaints, and his entrance and exit examinations showed normal hearing.  Although the Veteran served in the ship engine rooms, the examiner found he did not serve for a significant length of time to cause occupational noise exposure, and any disturbances during service were likely temporary.  In addition, the Veteran did not report hearing disturbances for decades after separation.  

In March 2015, the Veteran was afforded a VA examination.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
70
85
95
105
LEFT
45
75
90
100
105+

Speech discrimination was 32 percent in the right ear and 48 percent in the left ear.  He was diagnosed with mixed hearing loss in both ears.  The examiner found the Veteran's bilateral hearing loss was less likely as not a result of service because he made no complaints during service and his separation examination indicated normal hearing.  Since the Veteran did not complain of hearing loss until 20 years after service, the examiner concluded his hearing loss was not the result of acoustic trauma, which would have been an immediate hearing loss.  The examiner did not find the record supported a nexus between the Veteran's current disability and any in-service noise exposure.  

In April 2015, Dr. G.G. provided a positive opinion about the Veteran's bilateral hearing loss.  After treating the Veteran for 20 years, Dr. G.G. stated the Veteran demonstrated high frequency sensorineural hearing loss has continued to deteriorate into severe and profound sensorineural hearing loss.  He concluded the Veteran's progressive high frequency hearing loss was from acoustic trauma due to noise exposure during service.  

Based on a review of the evidence, the Board concludes service connection is established.  The Veteran has a current disability and the Board has conceded noise exposure during service, which satisfies the first and second elements of service connection - a current disability and an in-service occurrence.  The Board finds that the aforementioned evidence is sufficient to place the relevant evidence, at a minimum, in a state of equipoise as to whether the Veteran's bilateral hearing loss disability is related to service.  Thus, the issue of the severity of his bilateral hearing loss is a rating matter for the RO to address in the first instance.  Accordingly, resolving all reasonable doubt in the Veteran's favor, the Board concludes that service connection for bilateral hearing loss has been established.  38 U.S.C.A. §§1117, 5107; 38 C.F.R. §§ 3.102, 3.317; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

B.  Tinnitus

The Veteran seeks service connection for tinnitus, which he attributes to noise exposure during service.  The Board finds service connection is warranted because the evidence is in equipoise.  

The March 2011 VA examiner said the Veteran's tinnitus was associated with his bilateral hearing loss, he concluded the tinnitus was less likely than not caused by noise exposure during service.

In March 2015, a different VA examiner found it was less likely than not caused by noise exposure during service.  The examiner concluded the Veteran's bilateral hearing loss was likely the etiology of this disability because tinnitus is a symptom of some other condition.  Since the Veteran reported that he first noticed hearing loss after service in 1989, the examiner determined the tinnitus was also not related to service.

As noted above, in April 2015, Dr. G.G. provided a positive opinion about the Veteran's hearing loss being related to acoustic trauma in service.

The Board concludes service connection is established.  Since the opinion of Dr. G.G. is no less probative than the VA examiners', that places the evidence at least in equipoise concerning the etiology of the Veteran's tinnitus.  The two VA examiners found the tinnitus most likely originated with the Veteran's bilateral hearing loss, which is now service-connected.  Accordingly, all doubt is resolved in the Veteran's favor and entitlement to service connection for pneumoconiosis is granted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2014).


ORDER

Entitlement to service connection for bilateral hearing loss is granted.  

Entitlement to service connection for tinnitus is granted.  



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


